



Exhibit 10.1


NACCO Industries, Inc.


NACCO Industries Inc.
5875 Landerbrook Drive, Suite 220
Cleveland, Ohio 44124-4069
Attention: Secretary


Re:
[DATE] Grant of Award Shares Executive Long-Term Incentive Compensation
Plan                    



The undersigned is an employee of NACCO Industries, Inc. (the “Company”) or one
of its wholly-owned subsidiaries (together with the Company, the “Employers”) to
whom payment of an award (the “Award”) consisting of [insert number] fully paid
and nonassessable shares (the “Award Shares”) of Class A Common Stock, par value
$1.00 per share, of the Company (“Class A Common”) was approved on [DATE] by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company pursuant to the NACCO Industries, Inc. Executive Long-Term Incentive
Compensation Plan (the “Plan”). I hereby accept the Award and acknowledge to and
agree with the Company as follows:
1.
Award/Surrender of Award Shares for Cashless Exercise. I acknowledge that the
Company has paid the Award to me subject to the terms of the Plan and the
related Executive Long-Term Incentive Compensation Plan Guidelines for the
[DATE] through [DATE] Performance Period (the “[DATE] Guidelines”) and the terms
of this Agreement. I hereby acknowledge the initial grant of [] shares of Class
A Common under the Plan. Coincident with my receipt of the Award, I immediately
and irrevocably surrendered [] Award Shares to the Company to be used to satisfy
a portion of my income and employment withholding tax obligations with respect
to the Award. As a result, upon receipt by the Company of this signed Agreement
I will receive a stock certificate for [] shares of Class A Common representing
my non-surrendered Award Shares.



2.
Restrictions on Transfer. I represent and covenant that, other than a Transfer
(as defined below) (a) by will or the laws of descent and distribution, (b)
pursuant to a domestic relations order that would meet the definition of a
qualified domestic relations order under Section 206(d)(3)(B) of the Employee
Retirement Income Security Act of 1974, as amended, if such provisions applied
to the Plan, or a similar binding judicial order ( a “domestic relations
order”), (c) directly or indirectly to a trust or partnership for my benefit or
the benefit of my spouse, my children or my grandchildren (provided that Award
Shares transferred to such a trust or partnership shall continue to remain
subject to the transfer restrictions hereinafter set forth) or (d) as otherwise
permitted under the Plan with the consent of the Committee (including, without
limitation, a cashless surrender in order to satisfy tax withholding
obligations), the Award Shares shall be non-transferable and I shall not make
(or attempt to make) any sale, assignment, transfer, exchange, pledge,
hypothecation or encumbrance of the Award Shares (collectively, a “Transfer”).



3.
Lapse of Restrictions. I acknowledge that the transfer restrictions on the
non-surrendered Award Shares set forth in paragraph (2) above shall lapse for
all purposes and shall be of no further force or effect upon the earliest to
occur of: (a) December 31, [DATE]; (b) the date of my death or permanent
disability (as reasonably determined by the Committee); (c) five years after
retirement in accordance with the terms of any of the qualified defined benefit
pension plans sponsored by the Employers (or, if I am not a member of any such
plan, five years after my termination of employment with the Employers after
reaching age 60 with at least 15 years of service with the Employers) (or
earlier with the approval of the Committee); (d) an extraordinary release of
transfer restrictions pursuant to Section 8(d) of the Plan; (e) the Transfer of
Award Shares pursuant to a domestic relations order, but only as to the shares
so transferred and (f) any other lapse of transfer restrictions as determined by
the Committee in accordance with the Plan. As notice of such transfer
restrictions, I



1



--------------------------------------------------------------------------------





acknowledge that there is affixed to each stock certificate representing Award
Shares the following legend (or, to the extent the Award Shares are
uncertificated, that another appropriate notation shall apply):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN THE NACCO INDUSTRIES, INC. EXECUTIVE LONG-TERM
INCENTIVE COMPENSATION PLAN (“PLAN”). SUCH RESTRICTIONS ON TRANSFER UNDER THE
PLAN SHALL LAPSE FOR ALL PURPOSES AND SHALL BE OF NO FURTHER FORCE OR EFFECT
AFTER DECEMBER 31, [DATE], OR SUCH EARLIER TIME AS PROVIDED IN THE PLAN.
4.
Obligations. I agree that each I (or any applicable trust or partnership) shall
fulfill the obligations imposed with respect to Award Shares by the Plan, this
Agreement and the [DATE] Guidelines.



5.
Rights. I understand that, subject to the transfer restrictions set forth
herein, I shall have all of the rights of a holder of Class A Common with
respect to the Award Shares, including the right to vote such shares, to receive
any dividends paid thereon. I also understand that the Award Shares are subject
to adjustment as described in clauses (b) and (c) of Section 9 of the Plan and
that any securities that I receive in respect to Award Shares in connection with
any such adjustment shall be deemed to be Award Shares, and shall be subject to
the transfer restrictions set forth herein to the same extent and for the same
period as if such securities were the original Award Shares with respect to
which they were issued (unless such restrictions are modified or eliminated by
the Committee).



6.
Removal of Restrictions. I understand that: (a) in the case of a Transfer under
clause (a) or (b) of paragraph 2 above, on surrender to the Company by my
successor or successors in interest to the Award Shares of the appropriate
certificate or certificates reflecting the Award Shares (or ownership in book
entry format)u, or (b) on surrender to the Company (or its delegate) of the
appropriate certificate or certificates reflecting Award Shares (or ownership in
book entry format) with respect to which the transfer restrictions have
otherwise lapsed in accordance with paragraph 3 above, the Company shall take
all such action as may be necessary to remove such restrictions from the stock
certificates or other applicable records with respect to uncertificated shares,
representing the Award Shares, such that the resulting shares shall be fully
paid, nonassessable and unrestricted by the terms of the Plan and this
Agreement.



7.
Withholding. In order that the applicable Employer may satisfy its withholding
obligations with respect to the compensation income resulting from the payment
of any Award Shares, I agree to surrender the number of Award Shares listed in
paragraph 1 above to satisfy a portion of my income and employment tax
withholding obligations with respect to my Award. In the event that the
surrender of such Award Shares is insufficient to satisfy such withholding
obligations, I authorize and direct the applicable Employer to withhold from any
amounts otherwise payable to me (to the extent permitted under Section 409A of
the Internal Revenue Code) such amounts of taxes with respect to the income
attributable to such shares and at such time or times as may be required to be
withheld, including, without limitation, taxes required to be withheld by reason
of the compensation required to be reported for Federal income and employment
tax purposes by me, all as determined in good faith in the sole judgment of the
Company. If there are no such amounts otherwise payable to me, or if such
amounts are insufficient, I will reimburse or indemnify the applicable Employer
or make provision satisfactory to the Board of Directors or the Committee (or to
any officer authorized for that purpose by the Board of Directors or the
Committee) to reimburse or indemnify the applicable Employer for such amounts of
taxes at such time and from time to time, as the Company may make demand for
such reimbursement or indemnity. If and to the extent that in the sole judgment
of the Board of Directors or the Committee (or any officer authorized for that
purpose by the Board of Directors or the Committee) it appears advisable to do
so, in order to enforce the Company’s rights under the Plan and this Agreement,
the Company shall not issue or cause to be issued to me (or to my successor in
interest), any new stock certificate (or book entry) without any legend (or
notation) referring to the transfer restrictions with respect to the Award
Shares as to which such restrictions have lapsed, unless and until such amounts
of taxes have been withheld from amounts otherwise payable to me (or any of my
successors in interest), or I (or such successor in interest) reimburse or
indemnify the



2



--------------------------------------------------------------------------------





applicable Employer for such amounts of such taxes or make other provisions for
reimbursement or indemnification to the applicable Employer of such taxes,
satisfactory in the sole judgment of the Board of Directors or the Committee (or
such officer) exercised in good faith.


8.
No Right to Employment. I acknowledge that the grant of Award Shares to me does
not in any way entitle me to continued employment with the Employers and does
not limit or restrict any right that the Employers otherwise may have to
terminate my employment.



 
[Name]
ACCEPTED [DATE]
NACCO INDUSTRIES, INC.
 
 
 
By:
[Officer/Title]
 







3

